Exhibit 10.30

 

LOGO [g449808ex10_010pga.jpg]    World Headquarters

July 20, 2011

D. William Pumphrey, Jr.

4769 Aljoann Road

Brighton, Michigan 48116

Dear Bill:

On behalf of Cooper-Standard Automotive, I am pleased to offer you the position
of President North America, located in the company’s world headquarters in Novi,
Michigan and reporting to Keith Stephenson, the company’s Chief Operating
Officer. We will anticipate your employment commencing on Tuesday August 16,
2011. The following outlines the key terms of our offer to you.

Base Salary. Your base salary will be $475,000 per year, paid bi-weekly, less
deductions and withholdings required by law.

Signing Bonus. You will be eligible to receive a onetime signing bonus in the
amount of $300,000, to be paid on your first pay date with the company.

Annual Incentive Plan. You will be eligible to participate in the company’s
Annual Incentive Plan. Your target incentive for 2011 will equal 65% of your
annual base salary prorated based on your hire date. Bonus payouts will be
dependent on the achievement of EBITDA targets established for each year for the
North American division (60%) and for Cooper Standard Automotive in total (40%).
For the performance year 2011 your incentive payment will be guaranteed to be a
minimum of $115,000, with the potential to earn up to the maximum incentive
amount according to the plan if financial targets for the year are exceeded.

Long Term Incentive Plan (LTIP). You will also be a participant in the company’s
Long-Term Incentive Plan, which provides for grants to participating executives
(typically annually) of cash Performance Awards based on the achievement of
financial objectives (typically relating to operating cash flow) over time
(typically three-year periods).

You will be eligible for a target LTIP award in the amount of $165,000 for the
2011-2013 performance period (payable in March 2014), which we expect will be
granted by the Board of Directors in August.

Both the annual incentive and L TIP awards are based on formulae that allow for
payouts ranging from no payment to two times the target amounts, depending on
actual results.

39550 Orchard Hill Place • Novi, Michigan 48375 • Phone: (248) 596-6019 • Fax:
(248) 596-6535



--------------------------------------------------------------------------------

LOGO [g449808ex10_010pga.jpg]    World Headquarters

 

Stock Based Incentive Awards. In addition to participation in the company’s
short and long term incentive plans, under the company’s omnibus incentive plan
you will be eligible to receive stock based incentive awards. Subject to final
approval by the Board of Directors, you will receive a regular 2011 grant of
8,700 Options and with a strike price equal to the fair market value of the
company’s shares on the date of grant and cliff vesting after three years.
Additionally, you will receive a onetime initial grant of 25,000 Options with a
strike price equal to the fair market value of the company’s shares on the date
of grant, and 23,000 Restricted Stock Options, both vesting in equal increments
over three years. Stock Based Incentive Awards are subject to the terms of the
2011 Omnibus Incentive Plan and individual award agreements.

Benefits. Coverage under the company’s Health & Well-Being benefit program for
yourself and your eligible dependents will commence upon the first day of the
month following your hire date.

Eligibility to participate in the company’s 401(k) Enhanced Investment Savings
Plan will commence upon your first day of employment. The plan provides a “base
contribution” of 3% to 5% depending on your age plus years of service,
regardless of whether or not you contribute your own money. In addition, the
Plan provides a fixed Company match of 40 cents for each dollar you contribute
up to 5% of your pay, for a total potential match equal to 2% of your pay. The
Company may also make additional discretionary contributions depending on
Company performance.

Additionally you will be eligible to participate in the company’s Supplemental
Executive Retirement Plan. The plan compensates for the loss of retirement
benefits under the Enhanced Investment Savings Plan, as a result of certain
limitations imposed by Internal Revenue Code. Under this plan you will be
entitled to a benefit equal to 1.5 times the rate of company contributions made
on your behalf under the Enhanced Investment Savings Plan, but calculated
without regard to limits.

In all cases, eligibility and benefits provided are governed by the terms of the
applicable plan documents and may be modified from time to time at the company’s
discretion and in accordance with the law.

Vacation. The company’s vacation eligibility runs on a calendar year and
vacation days are accrued on a monthly basis. For the 2011 calendar year you
will be eligible for 7 days of prorated paid vacation. For the calendar year
2012 you will be eligible for 20 days of paid vacation.

Company Car. You will be eligible to participate in the company’s leased vehicle
program at the Executive level. The selection options and terms of the program
will be more clearly outlined after commencement of employment.

Executive Severance Pay Plan. Under the company’s Executive Severance Pay Plan
you will be eligible to receive 18 months severance pay if your employment is
terminated by the

 

39550 Orchard Hill Place • Novi, Michigan 48375 • Phone: (248) 596-6019 • Fax:
(248) 596-6535



--------------------------------------------------------------------------------

LOGO [g449808ex10_010pga.jpg]    World Headquarters

 

Company without Cause, or if you terminate your employment for Good Reason, and
24 months severance pay if your employment is terminated by the Company without
Cause, or if you terminate your employment for Good Reason after a Change Of
Control.

Non-Competition, Nondisclosure and Patent Assignment Agreement. As a condition
of your employment and prior to your commencement of work as an employee, you
must sign the company’s Non-competition, Nondisclosure and Patent Assignment
Agreement, a copy of which is attached to this letter for your information and
review.

This offer is contingent upon successful pre-employment health screening,
pre-employment drug screening and the presentation to the Human Resources
Department of employment authorization and personal identification documents as
required by the Immigration Reform and Control Act of 1986.

You agree that if you are employed by Cooper-Standard Automotive Inc. that the
employment relationship is “at-will” which means that either the Company or you
may terminate the employment relationship at any time with or without cause or
notice.

The terms and conditions set forth in this letter shall be governed and
construed in accordance with the laws of the State of Michigan.

Bill, it is a pleasure to be able to extend this offer of employment to you.
This offer letter shall remain valid through August 5, 2011. We are looking
forward to your joining Cooper Standard Automotive.

Very truly yours,

Cooper-Standard Automotive Inc.

Kimberly Dickens

Vice President Global Human Resources

 

Enclosures:    Omnibus Incentive Plan    Annual Incentive Plan    Long Term
Incentive Plan    Supplemental Executive Retirement Plan    Executive Severance
Pay Plan    Non-Competition, Nondisclosure & Patent Assignment Agreement

 

39550 Orchard Hill Place • Novi, Michigan 48375 • Phone: (248) 596-6019 • Fax:
(248) 596-6535